Order entered November (1 , 2012




                                              In The
                                     Court of appeals%
                           if iftb 3Biotritt of Texa5 at Riattao
                                      No. 05-12-00634-CR

                           PAUL CLARENCE BAILEY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 366th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 366-81879-09

                                            ORDER
       The Court REINSTATES the appeal.

       On October 23, 2012, we ordered the trial court to make findings regarding why

appellant's brief has not been filed. We ADOPT the findings that:         (1) appellant desires to

pursue the appeal; (2) appellant is indigent; and (3) the trial court appointed "multiple lawyers"

to represent appellant, but appellant was never satisfied with any of them; (4) prior to trial,

appellant was "adamant" that he wanted to represent himself; (5) when trial began, appellant

requested hybrid representation, which the trial court denied; (6) Greg Gibbs was appointed to

represent appellant for trial; (7) Mitch Nolte, Mr. Gibbs' law partner, was appointed to represent

appellant on appeal; (8) appellant does not wish Mr. Nolte to represent; (9) the trial court

appointed William Schultz to represent appellant on appeal; (10) a hearing was conducted on
May 23, 2012 at which appellant appeared and requested that Mr. Schultz be discharged as

counsel and that appellant be allowed to proceed pro se; (11) Mr. Schultz recently interviewed

appellant in the Dallas County Jail to determine if appellant had changed his mind about being

represented by Mr. Schultz on appeal; and (12) appellant rejected Mr. Schultz's offer of

assistance and intends to proceed pro se.

        We DIRECT the Clerk of this Court to remove William Schulz and Mitchell Nolte as

appellant's attorney of record. We further DIRECT the Clerk to list appellant as representing

himself in the appeal. We remind appellant that he must comply with the Texas Rules of

Appellate Procedure and is subject to all deadlines imposed by the Court.

       We ORDER the trial court to provide appellant with copies of the clerk's and reporter's

records for purposes of filing his brief and to provide this Court, within FIFTEEN DAYS of the

date of this order, with written verification that the record has been given to appellant.

       We ORDER appellant to file his brief by JANUARY 15, 2013.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Ray Wheless, Presiding Judge, 366th Judicial District Court, Mitchell Nolte, William

Schulz, and the Collin County District Attorney's Office.

       We DIRECT the Clerk to send a copy of the order, by first-class mail, Paul Bailey, No.

12039986, Dallas County Jail, P.O. Box 660334, Dallas, Texas 75266-0334.




                                                       DAVID L. BRIDGES
                                                       JUSTICE